DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 18 February 2022. Claim 7 has been amended. Claims 14-24 have been cancelled. Claims 25-26 have been added. Therefore, claims 1-13 and 25-26 are presently pending in this application.
Drawings
The drawings are objected to because figures 5, 11 and 21 include reference numbers "100", "200" and "300" which are underlined. Underlined reference numbers are reserved for indicating surfaces or cross-section features. See MPEP 37 C.F.R. 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 18 February 2022 is compliant with 37 CFR 1.125(b) and (c).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 8-9 recite the limitation “the contact point” which lacks proper antecedent basis.
Regarding claim 25, line 2 recites the term “magnetic field” and it is unclear if the magnetic field is the same as or different from the magnetic field recited in line 7 of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10,1478,546 B1).
Regarding claim 26, in figures 1-2 and 4-7 Kim discloses a system for stimulating one or more sensory fibers of a nerve (the system produces heat or vibration to stimulate the underlying nerves on a tissue site chosen by the user, see the abstract), comprising: a device (vibration generator 30) comprising a vibration source (vibrator 31) and a first connector (metal member 33) in contact with the vibration source 31 (the vibrator 31 is shown to be in contact with the first connector 33, see fig. 4 and page 4 lines 5-7), such that vibrational energy is capable of transferring to the first connector 33 (vibration produced by the vibration source 31 is transmitted from the first connector 33 to a bio magnet 11 on a pad 10 contacting the skin of the user, see figs. 1 and 4 and page 4 lines 5-7); and a second connector (bio magnet 11); wherein at least one of the first and second connectors is a magnet (the second connector 11 is a bio magnet, see page 3 line 16), and the first and second connectors are releasably engageable via a magnetic field (the first connector 33 is attached to the second magnet 11, which generates a magnetic field, and the first connector 33 and the second connector 11 are shown to be below the vibration source 31 such that the magnetic field is below the vibration source, see figs. 2 and 4 and page 4 lines 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10,1478,546 B1) in view of von Oepen et al. (2014/0180181 A1).
Regarding claim 1, in figures 1-2 and 4-7 Kim discloses a system for stimulating one or more sensory fibers of a nerve (the system produces heat or vibration to stimulate the underlying nerves on a tissue site chosen by the user, see the abstract), comprising: a device (vibration generator 30) comprising a vibration source (vibrator 31) and a metal member 33 in contact with the vibration source 31 (the vibrator 31 is shown to be in contact with the metal member 33, see fig. 4 and page 4 lines 5-7), such that vibrational energy is capable of transferring to the metal member 33 (vibration produced by the vibration source 31 is transmitted from the metal member 33 to a bio magnet 11 on a pad 10 contacting the skin of the user, see figs. 1 and 4 and page 4 lines 5-7); and a magnet (bio magnet 11).
	Kim discloses that the metal member 33 is for attachment with the magnet 11, see page 4 lines 5-7, but does not explicitly disclose that the metal member is a magnet.
However, in figures 16A-16B von Oepen teaches that a first magnet 230 is releasably engageable to a second magnet 430 via a magnetic field (the first magnet 230 is brought into contact with the second magnet 430 to allow a device 200, connected to the first magnet 230, to be attached to a bandage 420 placed over the skin, see para. [0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal member of Kim's device with the magnet of von Oepen's device, since it is merely a substitution of one known type of connecting piece with another known type of connecting piece, and it appears that the modified Kim device would perform equally well when connecting the vibration source to the pad of the device.
	The modified Kim discloses that the first magnet, as taught by von Oepen, and the second magnet, as disclosed by Kim, are releasably engageable via a magnetic field (Kim discloses the second magnet, see page 4 lines 5-7, and von Oepen teaches the first magnet, see para. [0137] of von Oepen; therefore, the first magnet and second magnet are releasably engaged via a magnetic field).
	Regarding claim 2, the modified Kim device discloses that the second magnet is further attached to a pad that is attached to the skin of the user and that the pad has a mounting surface to maintain an adhesive force, see fig. 2 and page 3 lines 22-24 of Kim, but does not explicitly disclose that the pad is an adhesive patch.
	However, in figures 16A-16B von Oepen teaches that a bandage 420 having the second magnets 430 includes a glue layer of re-usable adhesive, see para. [0137]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pad of the modified Kim device with the adhesive patch of von Oepen's device, since it is merely a substitution of one known type of fastener with another known type of fastener, and it appears that the modified Kim device would perform equally well when fastening the vibration source to the subject’s skin.
	Regarding claim 3, the modified Kim device discloses everything as claimed including the vibration source, as disclosed by Kim, but does not explicitly disclose that the vibration source is a vibration motor.
	However, in figure 5 von Oepen teaches that a vibration source 220 includes a vibration motor (the vibration source 220, placed within housing 210, is a vibrating motor, see paras. [0117] and [0124]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vibration source of the modified Kim device with the vibration motor of von Oepen's device, since it is merely a substitution of one known type of vibrator with another known type of vibrator, and it appears that the modified Kim device would perform equally well when providing vibration to stimulate the sensory fibers of the user’s nerves.
Regarding claim 4, the modified Kim device discloses that the vibration source is connected to and powered by a control unit (battery 32 and switch 36, see figs. 3 and 7 of Kim) the vibration source 31 is connected to the control unit 32/36 which powers and controls the vibration source 31 according to the user's input, see page 4 lines 1-13 of Kim).
Regarding claim 25, the modified Kim device discloses that the first magnet and the second magnet are releasably engageable via a magnetic field underneath the vibration source (the first magnet 33, as taught by von Oepen and second magnet 11 are shown to be below the vibration source 31 such that the magnetic field is below the vibration source, see figs. 2 and 4 of Kim).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and von Oepen as applied to claim 4 above, and further in view of Muench et al. (2016/0074278 A1).
Regarding claims 5-6, the modified Kim device discloses everything as claimed including the control unit, but lacks a detailed description of the control unit being controlled by a computing device the computing device controls the control unit wirelessly.
	However, in figures 16 and 21 Muench teaches that a control unit 102 being controlled by a computing device 300 the computing device 300 controls the control unit 102 wirelessly (the control unit 102 receives control instructions, through Bluetooth, from the computing device 300, see paras. [0091] and [0096]-[0097]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kim control unit to be wirelessly controlled by a computing device, as taught by Muench, to allow the user to easily adjust the vibration of the device through their mobile phone, see para. [0097] of Muench.
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (2015/0342826 A1) in view of Yun (KR 101462764 B1).
Regarding claim 7, in figures 2-4 Chao discloses a system for stimulating one or more sensory fibers of a nerve (the system produces vibration to stimulate underlying nerves on a tissue site chosen by the user, see para. [0007]), comprising: a device (housing 104 and vibrator 110) comprising a vibration source (vibrator 110 and motor 111) and a first mechanical connector (lower casing 142 and limit structure 145) in contact with the vibration source 110/111 (the vibration source 110/111 is in direct contact with the first mechanical connector 142/145, see fig. 3C), such that vibrational energy is capable of transferring to the mechanical connector 142/145 (the vibration source 110/111 is in direct contact with the first mechanical connector 142/145 such that vibration energy is capable of being transferred to the first mechanical connector 142/145 to contact the tissue site of the user, see fig. 3B and para. [0027]); and a second mechanical connector (socket 143 and hook portion 146) attached to an adhesive patch (patch 107; patch 107 comprises an adhesive silica gel 108, which may be pasted on the skin, see para. [0027]); wherein the first mechanical connector 142/145 and the second mechanical connector 143/146 are releasably engageable via friction (the first mechanical connector 142/145 is snap connected to the second mechanical connector 143/146, see para. [0029]).
Chao discloses everything as claimed including that the first mechanical connector 142/145 and second mechanical connector 143/146 being releasably snap connected above the contact point of the vibration source 110/111 to the first mechanical connector 142/145, see fig. 3B of Chao, but lacks a detailed description of the first mechanical connector and second mechanical connector being releasably engageable underneath the contact point of the vibration source to the first mechanical connector. 
However, in figures 5 and 7-8 Yun teaches that a device 10 includes vibration source 20, the device 10 including a first mechanical connector 14b being releasably snap connected, underneath a contact point of the vibration source 20 to the first mechanical connector 14b, to a second mechanical connector 2 of a cushion 1 (the cushion 1 includes mating snap connectors releasably engaged with the first mechanical connector 14b so that the vibration source 20 is attached to the cushion 1, see figs. 7-8 and page 4 lines 2-4 and lines 10-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chao’s second mechanical connector to be releasably engaged underneath the contact point of the vibration source to the first mechanical connector, as taught by Yun, for the purpose of an alternative connective arrangement for the device, since it appears that the modified Chao device would perform equally well when connecting the vibration source to the adhesive patch and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 8, the modified Chao device discloses that the vibration source is a vibration motor (the vibration source 110 includes a motor 111 to provide vibration, see para. [0028] of Chao).
Regarding claim 9, the modified Chao device discloses that the first mechanical connector is a snap connector (the first mechanical connector 14b is a snap connector, see fig. 7 and page 4 lines 10-28 of Yun).
Regarding claim 11, the modified Chao device discloses that the vibration source is connected to and powered by a control unit (control device 200; the control unit 200 includes a battery 260 to power the vibration source 110/111 and is a waveform generator that generates waveforms to control the vibration source 110/111, see fig. 4 and para. [0030] of Chao).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chao and Yun as applied to claim 9 above, and further in view of Andersson et al. (2012/0302823 A1).
Regarding claim 10, the modified Chao device discloses everything as claimed including the first mechanical snap connector being a snap connector and the adhesive patch including mating snap connectors, see figs. 7 and page 4 lines 10-28 of Yun, but lacks a detailed description of the snap connector being a female snap connector.
However, in figure 12 Andersson discloses that a snap connector 1252 is a female snap connector (the snap connector contacting the vibrator 1250 is a female snap connector, see para. [0108]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the modified Chao snap connector to be a female snap connector, as taught by Andersson, for the purpose of providing an alternative connective structure, since it appears that the modified Chao device would perform equally well when connecting the vibration source to the adhesive patch and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao and Yun as applied to claim 11 above, and further in view of Muench et al. (2016/0074278 A1).
Regarding claims 12-13, the modified Chao device discloses everything as claimed including the control unit, but lacks a detailed description of the control unit being controlled by a computing device the computing device controls the control unit wirelessly.
	However, in figures 16 and 21 Muench teaches that a control unit 102 being controlled by a computing device 300 the computing device 300 controls the control unit 102 wirelessly (the control unit 102 receives control instructions, through Bluetooth, from the computing device 300, see paras. [0091] and [0096]-[0097]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Chao control unit to be wirelessly controlled by a computing device, as taught by Muench, to allow the user to easily adjust the vibration of the device through their mobile phone, see para. [0097] of Muench.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. Harper et al. (10,045,907 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claims 1 and 3 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claim 15
Application claim 3
11. A device for stimulating mechanoreceptors serving one or more sensory fibers of at least one nerve, comprising: an earpiece comprising a housing molded substantially to fit within the external ear canal and configured to contact the concha of a subject's ear, the housing having a distal end, a proximal end, and a length therebetween; and a vibratory motor releasably coupled to the housing, wherein the vibratory motor transmits vibrational energy to the outer wall of housing; wherein the device is configured to stimulate one or more mechanoreceptors of sensory fibers of cranial nerve 9 when the housing is positioned in the external ear canal. 

15. The device of claim 11, wherein the earpiece comprises a magnet embedded within the housing and wherein the device further comprises a magnet attached to the vibratory motor, such that the magnet of the motor releasably couples to the magnet of the housing.
1. A system for stimulating one or more sensory fibers of a nerve, comprising: a device comprising a vibration source and a first magnet in contact with the vibration source, such that vibrational energy is capable of transferring to the first magnet; and a second magnet; wherein the first magnet and the second magnet are releasably engageable via a magnetic field;

3. The system of claim 1, wherein the vibration source is a vibration motor.


Thus, it is apparent, for the broadening aspect, that patent claim 15 includes features that are not in application claims 1 and 3, where patent claim 15 differs slightly by reciting “an earpiece” and the housing “molded substantially to fit within the external ear canal and configured to contact the concha of a subject's ear, the housing having a distal end, a proximal end, and a length therebetween” and “wherein the device is configured to stimulate one or more mechanoreceptors of sensory fibers of cranial nerve 9 when the housing is positioned in the external ear canal”. Aside from the features not present in application claims 1 and 3, patent claim 15 includes everything as claimed in application claims 1 and 3. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1 and 3 are anticipated by patent claim 15, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1 and 3 are obvious over patent claim 15 with respect to the broadening aspect.
Response to Arguments
Applicant’s arguments, see the remarks filed 18 February 2022, with respect to the 35 U.S.C. 102(a)(2) rejection of claims 1, 7-9 and 11 and the 35 U.S.C. 103 rejections of claims 1-6 and 10-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made with Kim (KR 10,1478,546 B1) in view of von Oepen et al. (2014/0180181 A1), to address independent claim 1, and Chao (2015/0342826 A1) in view of Yun (KR 101462764 B1), to address independent claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muchisky (7,354,408 B2) is cited to show a connective arrangement for a vibration source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785